THE FUTURE DIMENSIONS VARIABLE ANNUITY A FLEXIBLE PREMIUM DEFERRED COMBINATION FIXED AND VARIABLE ANNUITY CONTRACT issued by Security Life of Denver Insurance Company and its Security Life Separate Account S-A1 Supplement Effective as of April 30, 2010 This supplement updates and amends certain information contained in your prospectus dated October 1, 2004, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference . IMPORTANT INFORMATION REGARDING FUND NAME CHANGES Effective April 30, 2010, certain of the funds available through the Security Life Separate Account S-A1 will change their names as follows: Former Fund Name Current Fund Name AIM V.I. Core Equity Fund * Invesco V.I. Core Equity Fund * ING Evergreen Omega Portfolio ING Wells Fargo Omega Growth Portfolio ING Stock Index Portfolio ING U.S. Stock Index Portfolio IMPORTANT INFORMATION ABOUT THE FUNDS AVAILABLE THROUGH THE CONTRACT Effective April 30-2010, Subacounts which invest in the following funds are available through the Security Life Separate Account S-A-1: Fidelity ® VIP Contrafund ® Portfolio (Initial Class) Fidelity ® VIP Equity-Income Portfolio (Initial Class) ING JPMorgan Small Cap Core Equity Portfolio (Class I) ING Liquid Assets Portfolio (Class I) ING MFS Utilities Portfolio (Class S) ING Marsico International Opportunities Portfolio (Class I) ING Pioneer Fund Portfolio (Class S) ING U.S. Stock Index Portfolio (Class I) ING Wells Fargo Omega Growth Portfolio (Class I) ING Oppenheimer Global Portfolio (I Class) ING Pioneer High Yield Portfolio (I Class) ING T. Rowe Price Diversified Mid Cap Growth Portfolio (I Class) ING Van Kampen Equity and Income Portfolio (I Class) ING Balanced Portfolio (Class I) ING Intermediate Bond Portfolio (Class I) ING International Index Portfolio (Class S) ING Russell TM Large Cap Growth Index Portfolio (Class I) * On April 28, 2006, the subaccount that invested in this fund was closed to new investors and to new investments by existing investors. FDIMVA-10 Page 1 of 4 April 2010 The following chart lists the investment advisers and subadvisers and information regarding the investment objectives of the funds available through the Contract. More detailed information about these funds can be found in the current prospectus and Statement of Additional Information for each fund. If you received a summary prospectus for any of the funds available through your Contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. There is no assurance that the stated investment objectives of any of the funds will be achieved. Shares of the funds will rise and fall in value and you could lose money by allocating Contract value to the subaccounts that invest in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the 1940 Act. Investment Adviser/ Fund Name Subadviser Investment Objective Fidelity ® VIP Contrafund ® Investment Adviser : Seeks long-term capital Portfolio (Initial Class) Fidelity Management & Research appreciation. Company Subadvisers : FMR Co., Inc.; Fidelity Management & Research (U.K.) Inc.; Fidelity Research & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited Fidelity ® VIP Equity-Income Investment Adviser : Seeks reasonable income. Also Portfolio (Initial Class) Fidelity Management & Research considers the potential for capital Company appreciation. Seeks to achieve a Subadvisers : yield which exceeds the composite FMR Co., Inc.; Fidelity yield on the securities comprising Management & Research (U.K.) the Standard & Poor's 500 SM Index. Inc.; Fidelity Research & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited ING JPMorgan Small Cap Core Investment Adviser : Seeks capital growth over the long Equity Portfolio (Class I) Directed Services LLC term. Subadviser : J.P. Morgan Investment Management Inc. ING Liquid Assets Portfolio Investment Adviser : Seeks high level of current income (Class I) Directed Services LLC consistent with the preservation of Subadviser : capital and liquidity. ING Investment Management Co. ING MFS Utilities Portfolio Investment Adviser : Seeks total return. (Class S) Directed Services LLC Subadviser : Massachusetts Financial Services Company FDIMVA-10 Page 2 of 4 April 2010 Investment Adviser/ Fund Name Subadviser Investment Objective ING Marsico International Investment Adviser : Seeks long-term growth of capital. Opportunities Portfolio (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC ING Pioneer Fund Portfolio Investment Adviser : Seeks reasonable income and (Class S) Directed Services LLC capital growth. Subadviser : Pioneer Investment Management, Inc. ING U.S. Stock Index Portfolio Investment Adviser : Seeks total return. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. ING Wells Fargo Omega Growth Investment Adviser : Seeks long-term capital growth. Portfolio (Class I) Directed Services LLC Subadviser : Wells Capital Management, Inc. ING Oppenheimer Global Investment Adviser : Seeks capital appreciation. Portfolio (Initial Class) Directed Services LLC Subadviser : OppenheimerFunds, Inc. ING Pioneer High Yield Portfolio Investment Adviser : Seeks to maximize total return (Initial Class) Directed Services LLC through income and capital Subadviser : appreciation. Pioneer Investment Management, Inc. ING T. Rowe Price Diversified Investment Adviser : Seeks long-term capital Mid Cap Growth Portfolio Directed Services LLC appreciation. (Initial Class) Subadviser : T. Rowe Price Associates, Inc. ING Van Kampen Equity and Investment Adviser : Seeks total return, consisting of Income Portfolio (Initial Class) Directed Services LLC long-term capital appreciation and Subadviser : current income. Van Kampen ING Balanced Portfolio (Class I) Investment Adviser : Prior to July 15, 2010, the portfolio ING Investments, LLC seeks to maximize investment Subadviser : return, consistent with reasonable ING Investment Management Co. safety of principal, by investing in a diversified portfolio of one or more of the following asset classes: stocks, bonds and cash equivalents, based on the judgment of the portfolios management, of which of those sectors or mix thereof offers the best investment prospects. Effective July 15, 2010, the portfolio seeks total return consisting of capital appreciation (both realized and unrealized) and current income; the secondary investment objective is long-term capital appreciation. FDIMVA-10 Page 3 of 4 April 2010 Investment Adviser/ Fund Name Subadviser Investment Objective ING Intermediate Bond Portfolio Investment Adviser : Seeks to maximize total return (Class I) ING Investments, LLC consistent with reasonable risk. The Subadviser : portfolio seeks its objective through ING Investment Management Co. investments in a diversified portfolio consisting primarily of debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING International Index Investment Adviser : Seeks investment results (before Portfolio (Class S) ING Investments, LLC fees and expenses) that correspond Subadviser : to the total return of a widely ING Investment Management Co. accepted International Index. ING Russell TM Large Cap Investment Adviser : A non diversified portfolio that Growth Index Portfolio (Class I) ING Investments, LLC seeks investment results (before Subadviser : fees and expenses) that correspond ING Investment Management Co. to the total return of the Russell Top 200 ® Growth Index. IMPORTANT INFORMATION ABOUT FUNDS CLOSED TO NEW INVESTMENT The Subaccounts that invest in the following funds have been closed to new investment: Fidelity ® VIP Investment Grade Bond Portfolio Invesco V.I. Core Equity Fund Contract owners who have Contract value allocated to one or more of the Subaccounts that correspond to these funds may leave their Contract value in those Subaccounts, but future allocations and transfers into those Subaccounts are prohibited. If your most recent premium allocation instructions includes a Subaccount that corresponds to one of these funds, premium received that would have been allocated to a Subaccount corresponding to one of these funds may be automatically allocated among the other available Subaccounts according to your most recent premium allocation instructions. If your most recent allocation instructions do not include any available funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, 1-877-253-5050 or www.ingservicecenter.com. See the Your Right to Transfer section beginning on page 20 of your Contract prospectus for information about making allocation changes. MORE INFORMATION IS AVAILABLE More information about the funds available through your Contract, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 If you received a summary prospectus for any of the funds available through your Contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. FDIMVA-10 Page 4 of 4 April 2010
